Citation Nr: 1434066	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-47 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO) and was subsequently transferred to the Pittsburgh, Pennsylvania, RO.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

In October 2013, the Board remanded these matters for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. The evidence does not show that it is at least as likely as not that the Veteran's bilateral shoulder disorder is related to the Veteran's military service.

2. The evidence does not show that it is at least as likely as not that the Veteran's low back disorder is related to the Veteran's military service.



CONCLUSIONS OF LAW

1. The Veteran's current bilateral shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The Veteran's current low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2007, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records from the Veteran's private doctors have been incorporated in to the claims file and/or electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in November 2013 pursuant to the Board's October 2013 remand.  This opinion involved a thorough review of the claims file and the opinion was supported by a sufficient rationale.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

Additionally, the Board finds there has been substantial compliance with its August 2013 remand directives as to the claims decided herein.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Furthermore, in September 2011 the Veteran testified at a Board hearing at the RO over which the undersigned VLJ presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the VLJ clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the September 2011 Board hearing that he injured his shoulder and back from a helicopter accident while stationed in Vietnam.  He stated that the helicopter was not very high off the ground when one of the engines lost power.  The Veteran stated that when the pilot stated he could not control the helicopter, as the crew chief, he stood from his seat and headed to the side door.  By the time he arrived at the side door, the helicopter hit the ground.  Upon impact, he was thrown into the crew chief seat and then into the control closet.  He stated he injured his back and shoulder in this incident.  Subsequently, he treated his injuries with ice packs for a few days but "had some trouble with [his] back and [his] shoulder since then."  He stated that later in life, approximately 15 to 20 years after the incident, the injuries started to bother him a lot more.

The Veteran further stated that he injured his back while employed at Ormet Corporation and subsequently underwent back surgery.  However, the Veteran stated he was told by his surgeon, Dr. J. Maroon, that prior to the back injury while employed at Ormet, he had "a lot of arthritic conditions" in his back which the Veteran attributes to his helicopter crash during service.

The Board finds the Veteran's statements and lay evidence credible that he was involved in a helicopter accident during service.  According to the Veteran's DD 214, his military occupational specialty was a helicopter mechanic and he was awarded the Combat Air Crew Insignia with three stars and the Air Medal.  The Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson may be competent to identify the condition where the condition is simple). 

The Veteran's in-service treatment records reveal no signs, symptoms, history, complaint, or treatment for any bilateral shoulder or low back ailments.  In the October 1970 Report of Medical Examination at separation, the clinical evaluation of the Veteran's spine and upper extremities yielded normal findings, and there was no indication the Veteran's alleged bilateral shoulder and low back pain were present.  Subsequently, the Veteran was found to be physically qualified for separation.  

Post-service treatment records indicate the Veteran has sought treatment for his low back and bilateral shoulder pain.  The Board noted in the October 2013 remand that it was unclear, however, if there was a diagnosis.  

Post-service treatment records also confirm that the Veteran sustained a back injury in 1992 while employed at Ormet Aluminum Corporation.

According to a private treatment record from Dr. G.K.W., dated December 2010, the Veteran reported he had right shoulder and back problems related to a helicopter crash in 1970 while stationed in Vietnam.  The examiner stated the Veteran's service treatment records reflect injuries from a crash but do not specify what body parts were injured.  This record also indicates that it was, "[m]ore likely than not, the shoulder and back problems are related to the [three] different helicopter crashes while in [Vietnam]."  The Board notes that this was the first instance of right shoulder pain in the post-service record.

In November 2013, the Veteran underwent a VA examination to clarify the  diagnoses and obtain an adequate etiological opinion pursuant to the October 2013 Board remand.

Regarding the bilateral shoulders, according to the examination report the Veteran stated he was involved in three helicopter crashes; while two of them were not called crashes, they "definitely were not soft landings."  He reported one episode that he attributed to his current disorders.  However, upon review of the in-service treatment record and the Veteran's lay statements, the examiner noted inconsistencies and that it was "very difficult to get an accurate history from the [V]eteran."  The Veteran further reported that after separation from service, he was employed at the Ormet aluminum plant coal mine and he had "always done hard work."  The Veteran stated his shoulders hurt all the time but that "there [was] not doubt in [his] mind that that particular injury (referring to the helicopter crash) caused [his] problems."   The Veteran was subsequently diagnosed with bilateral tendinitis in the shoulders with osteophyte in the right shoulder.

Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined that it was less likely as not the Veteran's bilateral shoulder condition was caused by or a result of his military service.  

The examiner determined that there was no evidence of a shoulder condition until 2010 when the Veteran reported right shoulder pain.  The examiner acknowledges the Veteran's contention that he injured his shoulders in 1970 but there is no evidence of a shoulder condition until 40 years later and that it was only reports of right shoulder pain.  The examiner noted the Veteran "engaged in very physically demanding civilian work after leaving the military."  Therefore, the examiner concluded the Veteran's current examination findings are "more consistent with over use type injuries related to his years of manual work as a civilian."  

Regarding the spine, the Veteran reported that he has experienced problems with his back since service but that his injury in 1992 only exacerbated his underlying back condition stemming from service.  The Veteran was subsequently diagnosed with degenerative disc disease of the lumbar spine with degenerative joint disease, spinal stenosis of the lumbar spine, and lumbar radiculopathy of the bilateral lower extremities.

Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined that it was less likely as not the Veteran's low back conditions were caused by or a result of his military service.  

First, the examiner again stated the Veteran's statements at this examination and others made within the record are inconsistent.  The examiner also acknowledged that the supporting evidence submitted by the Veteran's primary care providers stated that the "injuries/accident[s] are documented in his service treatment records.  However, the examiner determined that after multiple reviews of the service treatment records, there is no evidence of the injuries.

However, the examiner stated that even if it is assumed that the Veteran's account of injuries from a helicopter crash was credible "there is no evidence to support a claim that the condition was more [than] an acute injury.  There [was] no evidence to support a claim that the [V]eteran has a chronic back condition that dates to 1970."  The examiner noted the Veteran's spine was normal when he left service in 1970 and the private treatment records beginning in 1971 do not mention a back injury, back pain, or any back problems.  The examiner determined the first mention of a back condition was in 1992. 

The examiner opined that the disc herniation in 1992 was most likely caused by or a result of his injury at his employment and that "[t]his was not until after the [V]eteran had been engaged in heavy, physically demanding civilian occupation for [more than] 20 years."  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current bilateral shoulder and low back disorders are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and his military service.  Specifically, the VA examiner determined the Veteran's disorders were etiologically related to his post-service employment and injury.

Although the Board accepts that the Veteran experienced injury to his shoulders and low back in service, there is no evidence of a disability involving the shoulders or low back during service or at separation.  Rather, the record demonstrates a post-service onset.  This is evidenced by the post-service records which indicate no complaints, treatment, or diagnosis of a low back condition until 1992 and a shoulder condition until 2010.  In addition, the November 2013 VA examiner opined that the Veteran's current bilateral shoulder and low back disorders were less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injury to his disabilities) but rather were in part due to the nature of his civilian employment and injury sustained during such employment.

Although the Veteran has stated his symptoms started during service there is no evidence that he had arthritis of the shoulders or low back during service or that it was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran's earliest complaint of a right shoulder disorder was 2010 and a back disorder in 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.

The Board acknowledges the positive nexus opinion offered by Dr. G.K.W. in December 2010.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite Dr. G.K.W.'s positive nexus opinion, the conclusion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions.  In fact, Dr. G.K.W. inaccurately stated the Veteran's in-service treatment records reflect injuries from a crash (but does not specify where the Veteran was injured) as there is no indication he reported such during service.  The Board further notes that this opinion is merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the November 2013 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  

The Board also acknowledges the Veteran's contentions that his current bilateral shoulder and back disorders are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a bilateral shoulder and low back disorders is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a bilateral shoulder and low back disorders; the claims are therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).



ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


